Citation Nr: 0215953	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  02-06 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether the claim for entitlement to service connection for 
nicotine dependence and a lung condition due to tobacco use 
during service is barred by law.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel



INTRODUCTION

The veteran served on active duty from November 1945 to 
November 1946 and from October 1947 to July 1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) at North Little 
Rock, Arkansas.  

Following certification and transfer of this appeal to the 
Board on August 13, 2002, the veteran submitted a statement 
that was received at the Board on September 11, 2002, wherein 
he indicated that radiation exposure in service may have 
added to his lung problems.  Included with the statement was 
a July 2002 VA chest X-ray report.  Additionally, in a 
September 2002 statement, the veteran's representative 
indicated that the veteran's physician had told the veteran 
that there was a spot on his lung that was attributed to 
respiratory problems during service.  These statements and 
the VA medical record are not relevant to deciding the issue 
of whether the claim for service connection for nicotine 
dependence and a lung condition due to tobacco use during 
service is barred by law.  Accordingly, the statements and 
the VA medical record are referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

1.  A February 1998 rating decision denied service connection 
for a lung condition and nicotine dependence due to tobacco 
use during service.  A VA letter was sent to the veteran on 
February 26, 1998, advising him of the decision.  

2.  The veteran submitted a timely notice of disagreement to 
the February 1998 decision and a statement of the case was 
sent to him on November 19, 1999.  

3.  The first communication received from the veteran or his 
representative concerning the claim for service connection 
for a lung condition and nicotine dependence due to tobacco 
use during service was received on February 29, 2000.

3.  A claim for reconsideration of the issue of service 
connection for a lung condition due to nicotine dependence 
incurred in service was received February 29, 2000.


CONCLUSIONS OF LAW

1.  The February 1998 rating decision denying service 
connection for a lung condition and nicotine dependence due 
to tobacco use during service is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302(b), 
20.1103 (2001).

2.  The claim for entitlement to service connection for 
nicotine dependence and a lung condition due to tobacco use 
during service is barred by law.  38 U.S.C.A. § 1103 (West 
Supp. 2002); Pub. L. No. 106-475, § 7(b), 114 Stat. 2096 
(2000); 38 C.F.R. § 3.300 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, it is noted that the issue developed 
and certified to the Board for appellate review was 
entitlement to service connection for nicotine dependence and 
a lung condition due to tobacco use during service.  However, 
as shown below, the issue that must be decided is whether the 
claim for entitlement to service connection for nicotine 
dependence and a lung condition due to tobacco use during 
service is barred by law.  In a September 16, 2002, letter 
from the Board to the veteran, he was advised that this was 
the issue that must be decided and of the pertinent laws and 
regulations that govern the appeal.  In a response received 
at the Board on October 8, 2002, the veteran indicated that 
he had no further evidence or argument to present on the 
issue, and to proceed with the appeal.  Accordingly, the 
Board will proceed with consideration of the issue of whether 
the veteran's claim for entitlement to service connection for 
nicotine dependence and a lung condition due to tobacco use 
during service is barred by law.  67 Fed. Reg. 3,099 (January 
23, 2002) (to be codified at 38 C.F.R. § 20.903(c)).

This is a case where the law is determinative of the issue on 
appeal.  Accordingly, there is no further evidence to be 
developed.  Therefore, the Veterans Claims Assistance Act of 
2000 (VCAA) which governs the development of evidence for VA 
claims and appeals is not applicable to this case.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001).  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (2001).

A substantive appeal must be received within 60 days of the 
date of mailing of the statement of the case or within one 
year of the date of notification of the initial review or 
determination being appealed.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. § 20.302(b) (2001).

A finally adjudicated claim is a claim which has been allowed 
or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year 
after the date of notice of an award or disallowance.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
20.1103 (2001). 

Notwithstanding any other provision of law, a veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in the 
line of duty in the active military, naval, or air service on 
the basis that it resulted from injury or disease 
attributable to the use of tobacco products by the veteran 
during service.  The establishment of service connection for 
disability or death from a disease or injury which is 
otherwise shown to have been incurred or aggravated in active 
military, naval, or air service or which became manifest to 
the requisite degree of disability during any applicable 
presumptive period is not precluded.  38 U.S.C.A. § 1103 
(West Supp. 2002).

For claims received by VA after June 9, 1998, disability or 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service.  Tobacco 
products means cigars, cigarettes, smokeless tobacco, pipe 
tobacco, and roll-your-own tobacco.  Service connection is 
not prohibited if disability or death resulted from a disease 
or injury that is otherwise shown to have been incurred or 
aggravated during service or that resulted from disease or 
injury that appeared to the required degree of disability 
within any applicable presumptive period.  38 C.F.R. § 3.300 
(2001). 

In the case of a claim that was denied or dismissed as not 
well grounded and became final during the period from July 
14, 1999, to November 9, 2000, the claim shall be 
readjudicated upon the request of the claimant or on the 
Secretary's own motion as if the prior denial or dismissal 
had not been made.  Pub. L. No. 106-475, § 7(b), 114 Stat. 
2096 (2000).

A February 1998 rating decision denied service connection for 
a lung condition and nicotine dependence due to tobacco use 
during service on the basis that the claim was not well 
grounded.  The veteran was advised of this determination on 
February 26, 1998.  The veteran submitted a timely notice of 
disagreement and a statement of the case was sent to him on 
November 19, 1999.  The veteran then had 60 days from the 
date of the statement of the case in which to perfect the 
appeal by submitting a substantive appeal.  However, it was 
not until February 29, 2000, that a statement in support of 
claim was received from the veteran addressing the issue of 
service connection for a lung disorder due to tobacco use 
during service.  An appeal to the Board (VA Form 9) was not 
received until March 16, 2000.  These documents were received 
more than 60 days following issuance of the statement of the 
case.  Since a substantive appeal was not received within the 
required 60 day time limit in which to perfect the appeal, 
the February 1998 rating decision denying the veteran's claim 
as not well grounded became a final determination.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302(b), 20.1103 (2001).

On June 9, 1998, new legislation became effective which 
barred the granting of service connection for disability or 
death due to the use of tobacco products during service.  
38 U.S.C.A. § 1103 (West Supp. 2002); 38 C.F.R. § 3.300 
(2001).  On February 29, 2000, a statement in support of 
claim was received from the veteran wherein he requested 
reconsideration of his claim for a lung condition due to 
nicotine dependence incurred in service.  On November 9, 
2000, the VCAA became effective which invalidated the denial 
of claims that had been denied as not well grounded and 
became final between July 14, 1999, to November 9, 2000.  
This new legislation also eliminated the requirement that a 
claimant submit a well grounded claim.  In February 2001, the 
RO sent the veteran a letter indicating that it had initiated 
review of the veteran's claim for service connection for a 
lung condition due to nicotine dependence incurred in service 
under the VCAA.  

As noted, the veteran's prior claim for service connection 
for a lung condition and nicotine dependence due to tobacco 
use during service had been finally denied.  Following that 
initial denial, legislation specifically barring claims of 
service connection for disability due to tobacco use was 
enacted.  This barred any further claims for disability due 
to tobacco use during service, including the veteran's claim.  
The veteran's prior claim was denied on the basis that the 
claim was not well grounded and the VCAA provided that such 
claims could be readjudicated under the VCAA.  However, the 
law that barred claims for service connection for disability 
due to tobacco use specifies that notwithstanding any other 
provision of law, disability could not be attributed to the 
use of tobacco products by the veteran during service.  
Additionally, the VCAA did not provide a specific exception 
for claims of disability due to the use of tobacco products 
that are now barred by law in the provisions related to the 
readjudication of claims that had been previously denied as 
not well grounded.  Furthermore, implementing regulations 
provide that for claims received after June 9, 1998, 
disability due to tobacco use during service cannot be 
service connected.  The veteran's request for reconsideration 
was received and the VCAA was enacted subsequent to June 
1998.  Therefore, the VCAA cannot be used as the basis to 
reopen and readjudicate a claim that is now specifically 
barred by law.  Accordingly, the veteran's claim for 
entitlement to service connection for nicotine dependence and 
a lung condition due to tobacco use during service is barred 
by law.  38 U.S.C.A. § 1103 (West Supp. 2002); Pub. L. No. 
106-475, § 7(b), 114 Stat. 2096 (2000); 38 C.F.R. § 3.300 
(2001). 

Under the circumstances of this case, the Board is without 
authority to grant the benefit sought on appeal.  It is 
precluded by law.  In Sabonis v. Brown, 6 Vet. App. 426 
(1994), the United States Court of Appeals for Veterans 
Claims, held that in cases such as this in which the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.


ORDER

The veteran's claim for entitlement to service connection for 
nicotine dependence and a lung condition due to tobacco use 
during service is barred by law.  The appeal is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

	(CONTINUED ON NEXT PAGE)


? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

